SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement GENERAL EMPLOYMENT ENTERPRISES, INC. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: Common Stock, no par value. 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: None oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: None 2) Form, Schedule or Registration Statement No.: 3) Filing Party:Registrant 4) Date Filed:October 16, 2009 -1- GENERAL EMPLOYMENT ENTERPRISES, INC. Oakbrook Terrace Tower, First Floor, One Tower Lane, Suite 2200 Oakbrook Terrace, Illinois 60181 NOTICE OF ACTION BY WRITTEN CONSENT PURSUANT TO SECTION CORPORATION ACT OF 1983 Notice is hereby given that the holder of a majority of the outstanding shares of common stock of General Employment Enterprises, Inc. (“GEE”), an Illinois corporation, has acted by written consent on July 24, 2009 to; (i) approve the issuance of 500,000 fully-vested shares off GEE common stock, no par value per share, to Mr.
